UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6793



JOSE FRANCISCO NOESI,

                                              Plaintiff - Appellant,

          versus


B. A. BLEDSOE; MICHAEL MCCLAIN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-05-141-7-SGW)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Francisco Noesi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jose Francisco Noesi appeals the district court’s order

dismissing his Bivens v. Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971) complaint as frivolous under 28

U.S.C. § 1915A (2000).       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Noesi v. Bledsoe, No. CA-05-141-7-SGW

(W.D. Va. Mar. 14, 2005).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -